 258DECISIONSOF THE NATIONAL LABORRELATIONS BOARDHillhaven CorporationandGeneral Drivers, Sales-men, Warehousemen's Local 984,an affiliate ofInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO.1 Cases 26-CA-11873 and 26-CA-12045July 29, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn October 19, 1987, Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The Respondent filed exceptionsand a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,2 findings, andconclusions and to adopt the recommended Order.We agree with the judge's finding that the Re-spondent violated Section 8(a)(1) by interrogatingitsemployees about union activity, threatening itsemployeeswithdischarge for supporting theUnion, informing its employees that benefits werelost in the past because of the Union,asking its em-ployees to remove their names from the union peti-tion, and informing its employees that wages wouldbe frozen for up to a year if the Respondent nego-tiatedwith the Union.3 However, we find it unnec-iOn November I, 1987, the Teamsters International Union was read-mitted to theAFL-CIO. Accordingly,the caption has been amended toreflect that change.2 TheRespondent has excepted to some of the judge's credibility find-ingsTheBoard's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findingss The followingcase law supports the judge's finding that each of theabove-described activities violates Sec 8(a)(1) See,e.g,Sunnyvale Medi-calClinic,277 NLRB1217 (1985),RossmoreHouse,269 NLRB 1176(1984), enfd.sub nom.Hotel &RestaurantEmployees Local 11 v NLRB,760 F.2d 1006 (9th Cir.1985) (totality of circumstances may indicate in-terrogations are coercive,e g, where the interrogations,as here,were di-rected at employees not shownto be knownunion adherents,and in-volved another employee'sunion activity or were accompanied by athreat)SeeDutchBoy. Inc,262 NLRB 4, 6-7 (1982),enfd sub nomArtra Group. Inc. Y. NLRB,730 F 2d 580 (10th Cir 1984),and RussellStover Candies,221 NLRB 441, 443 (1975) (statements about adverse ef-fectsof unionization at other facilities found to amount to impliedthreats)SeeKutRate Kid & Shop Kwik,246 NLRB106, 119 (1979), andL'Eggs Products,236 NLRB 354, 410-411 (1978), enfd in pertinent part619 F.2d 1337 (9th Cir 1980) (violations found where employers' re-quests,as that made by AdministratorJudy Ullery,to withdraw authori-zation for union representation exceeded mere information about proce-dure and amounted to appeals for the employees to undertake thataction).SeeAlpha Cellulose Corp.,265 NLRB 177. 177-178 (1982), enfdmem 718 F.2d 1088(4th Cir 1983), andGould. Inc,260 NLRB 54, 59(1982) (statements that negotiationswould be protracted and wagesessary to pass on whether these statements are alsoviolative of Section 8(a)(5), as found by the judge.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HillhavenCorporation,Memphis,Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge.frozenwerefound unlawful in context,as here,of regularlyprovidedwage increases).Member Cracraftagreeswith the judge that under all the circum-stances,the questioningof employees Annie Grayand BarbaraMcClureby Supervisor WilliamBunton was illegal interrogation in violation ofSec 8(a)(1) of theAct. In so finding, however,she does not rely onSunnyvale Medical Clinic,supra.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively ingood faith with the General Drivers,Salesmen,Warehousemen's Local 984, an affiliateof Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO as the exclusive bargaining representative ofour employees in the following appropriate unit:All full-time andpermanentpart-time nurses'aides,housekeeping employees, dietary em-ployees, and laundry employees employed atthe Respondent's CareInn Raleigh,Tennesseelocation, excluding all other employees includ-ing nurses,office clericals,professional em-ployees,guards andsupervisorsas defined inthe Act.290 NLRB No. 37 HILLHAVEN CORPWE WILL NOTrefuse to bargain withthe above-named Union by refusing to process grievances.WE WILL NOTthreaten our employees with dis-charge ifthey supportthe Union.WE WILL NOTinterrogate our employees con-cerning their union activities or membership.WE WILL NOTinform our employees that bene-fitswerelost in the past becauseof the Union.WE WILL NOTask our employeesto removetheir names from a union petition.WE WILL NOTinform our employees that wageincreases could be frozen up to a year if we negoti-ate withthe Union.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerceyou in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain collectively withthe above-named Union,as the exclusive bargain-ing representative of all the employees in theabove-described appropriateunit,with respect torates of pay,wages,hours of employment, andother terms and conditions of employment and, ifan agreement is reached,embody suchunderstand-ing, and sign any agreementreached.WE WILL,on request, process the grievance ofemployee Paula Gaither that we refusedto processon October 29, 1986.HILLHAVEN CORPORATIONJames Fuller, Esq.,for the General Counsel.Eric Nadworny, Esq.,for theRespondent.Jesse C. Sykes,for the Charging Party.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON,Administrative Law Judge.This case was heard in Memphis,Tennessee, on 11March and27May 1987. The charge in Case 26-CA-1873was filed on 31 October 1986. The complaint inthat case issued on 16 December 1986. The charge inCase 26-CA-12045 was filed on 20 March 1987 andamended on 20 April 1987.Complaint issued in Case 26-CA-12045 on 21 April 1987. On 29 April 1987 an orderissued consolidating the captioned cases and reopeningthe hearing.The GeneralCounsel alleges that Respondent violatedSection 8(a)(1) and(5) by refusing to recognize and bar-gainwith the Charging Party(Union) since 26 August1986, by refusing to consider and discuss grievancessince 22 October 1986, and by various statements by su-pervisors on 11 and 13 March 1987.The Respondent in its answer to the complaint,admit-ted all the commerce allegations,that it is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act, and that the Charging Party is a labor259organization within the meaning of Section2(5) of theAct.1.THE WITHDRAWAL OF RECOGNITIONThrough admissions and stipulationstheGeneralCounsel provedthatRespondent has refusedto recog-nize and bargainwith the UnionsinceAugust 1987. TheUnion was certified as the exclusive bargaining repre-sentative on 28 December1982.Acollective-bargainingagreement was in effect between theUnion and the pred-ecessor employer when Respondent purchased its Ra-leigh,Tennessee nursing home on 1 August1986.Thatcontract was to run from 15July 1983through 15 Janu-ary 1987.Respondent admitted that it is a successoremployer toCareInn Raleigh,and therecord fullysupports that ad-mission.The GeneralCounsel alsoprovedthat theUnion fileda grievanceon behalf of employeePaulaGaither on 22October1986. By a 29October1986 letter Respondentadvised the Union:As you were informed on August 26, 1986, CareInn Raleigh had a good faith doubt that you contin-ued to represent our employees in an appropriatebargaining unit.Therefore, we decline to accept orprocess this grievance.Respondent,in its brief,defended the allegation on thegrounds that it had a "reasonably grounded doubt, basedupon objective considerations,for believing that its em-ployees no longer desired to be represented by theUnion."Respondent argues that its defense was provenby recordevidence showing a"lack of union member-ship," a lack of contact with the union stewards fromJanuary through August 1986, and by expressions fromemployees during the period January through August1986.Regarding the lack of union membership,Judy Ullery,Respondent's and the predecessor Employer's administra-tor during 1986, testified that 14 or 15 employees wereon union dues checkoff in 1986.From January to August1986 no additional employees authorized checkoff deduc-tions.Ullery testified that there were 140 to 150 employ-ees in the bargaining unit.Ulleryalso testified that she had no discussions withthe union steward regarding grievances from January toAugust 1986.According to Ullery,she had only onesuch discussion before January 1986.Regarding the expressionsby employees, Ullery testi-fied that in monthly staff meetings during the Januarythrough August 1986 period,employees"would ask howdid I get rid of the Union."Ullery could not identify anyof those employees.Susan Morganeli,who was administrator in training in1986, testified that questions were raised by employeesconcerning the Union during in-service training meet-ings.Morganeli recalled three employees by name. Em-ployee Trudy Calhoun asked Morganeli what could bedone to get rid of the Union, and employees CarolPinner and Meg Hutchins stayed after the meeting "toreinforce the question as far as what could be done." 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHousekeepingandLaundrySupervisorWilliamBunton testified that employee Tom Rivers asked him"how can we get rid of the Union."Employees GregoryBecton and Kenny Young asked Bunton how they couldstop union dues from being deducted from their pay.Bunton testified that two or three other people askedhim how to get rid of the Union,but Bunton could notrecall the names of those employees.Bunton recalledthat employees Inez Blance and Clarence Macklin werepart of conversations involving getting rid of the Union.Judy Ulleryand Respondent's district director, JimmyCrowe, testified about a meeting conducted at the nurs-ing home by Respondent's regional vice president, DickEbersol,on 11 August 1986. Crowe recalled that over100 employees attended the 11 August meeting.Ebersolexplained to the employees that Respondent had pur-chased the nursing home.According to Crowe, an em-ployee asked Ebersol, "Does this mean that we nolonger have a union"and Ebersol replied,"to my knowl-edge, we don't."Ullery and Crowe testified that the em-ployees applauded following Ebersol's response.11.ANALYSIS OF EVIDENCEA. Union MembershipAlthough Respondentargued thatone of the objectivefactors they considered was a showing that union mem-bership did not increase from January to August 1986,the evidencedid notsupportthat contention.What thetestimony did illustrate was that no additional employeesauthorized Respondentto deductunion duesfrom theirpay duringthe January to August period. Priorto Janu-ary 1986 only 14 or 15 of the 140to 150 employees inthe unit had authorized Respondent to deduct uniondues.The collective-bargaining agreement containsthe fol-lowing language regarding deduction of union dues:The Company shall deduct monthly Union duesfrom thepay of allemployeeswho aremembers ofthe Union and who hereaftervoluntarilyauthorizesuch deductions in writing on a formapproved bytheCompanyand suppliedby the Union to theCompany. (Article I-C)As shownabove, the contractprovidestwo conditionsfor duesdeductions,(1) the employeemust be a unionmember, and (2) the employeemust authorizesuch de-duction in writing.Because of that provision,it is appar-ent that union membersthathad not authorizedsuch de-ductions in writingwould not beincluded on Respond-ent's checkoff list. Therefore,showing ofthe number ofemployees that participated in deductionof dues may notaccurately reflect the number of employeeswho weremembers ofthe Union.The fact thatno additional employees signed dues-checkoffauthorizations from JanuarythroughAugust1986 is not illustrativeof objectiveconsiderations.Duescheckoffdoesnot discretelyreflect union membership.In fact, testimonyshows that before 1986 only 14 or 15of the 140 to 150 employeesin the unit were on duescheckoff.Moreover,even if Respondent had successfully shownthat all union members were on dues checkoff,the Boardhas consistently distinguished union membership fromemployee support of the Union:Ithas been clearly established that a distinctionexists between union membership and union sup-port,foreclosing relying upon one as evidence ofthe other.Here, union membership being voluntaryin this right-to-work State emphasizes that distinc-tion.Many employees while approving of theUnion may not choose to give it financial supportor participate as members.[Wald Transfer &StorageCo., 218NLRB592 (1975).]See alsoAtlantaHilton& Towers,278NLRB 474(1986);Hydro Conduit Corp.,278 NLRB 1124 (1986);Thomas Industries,255 NLRB 646(1981), enfd.as modi-fied 687 F.2d 863 (6th Cir. 1982).B. Lack of Contactwith the UnionAdministratorJudy Ullery testifiedthat she had nocontactwith a union steward regarding grievancesduring the January to August 1986 period. However, inrebuttal the General Counsel offered evidence that agrievance was filed with the Respondent'spredecessorby theUnion regarding the discharge of employee Artri-cia Smith on 3 April 1986.Union Business Representa-tive Jesse Sykes testified without rebuttal that he re-solvedArtricia Smith'sgrievance through discussionswith AdministratorJudy Ullery. Thosediscussions oc-curred between 3 and 8 April 1986.On 1 June 1986 an arbitrator issued his decision re-garding the Union's grievanceoverthe discharge of 11of Respondent's predecessor's employees.By letter fromAdministrator JudyUllerydated 10 June 1986,Respond-ent's predecessor notified the Union of its compliancewith the arbitrator's decision.On 14 July1986, the attorney for Respondent's prede-cessor wrote the Union advising of their agreement withthe Union to resolve a dispute regarding the discharge ofone of the bargaining unit employees.On 17 July1986 Respondent's predecessor advised theUnionof its pending sale to Respondent and offering tobargain regarding the effects of the sale.On 26 August 1986 the predecessor employer mailedthe Union its settlement proposal in Case 26-CA-11199.The GeneralCounsel argues that the above evidence,which was unrebutted,clearly establishes that the Unionremained active during the period alleged by Respond-ent. In fact,that evidence shows that despite Administra-tor Judy Ullery'stestimony regarding her lack of contactwith the Union's agent,she had several contacts with theUnion during the January to August time period.In view of the entire record,Ifind that the Union wasnot inactive.Nor did Respondent have a reasonable basisto believe that the Union was inactive,or that the Unionhad abandoned its role as bargaining representative. SeeCowlesPublishingCo.,280 NLRB903 (1986). HILLHAVEN CORPC. Employee ExpressionsThe General Counsel offered testimony from employ-ees Belinda Young, Jessie Jackson, Clementine Posey,and Marjorie Fulton, and former employee Sharon Nashto rebut Respondent's argument that employees ex-pressed a desire not to be represented by the Union.Additionally, Judy Ullery testified that she could notidentify any of the employees who allegedly stated theywanted to get rid of the Union in meetings beforeAugust 1986. Moreover, Supervisor William Bunton wasunable to identify the two or three people, in addition toTom Rivers, who allegedly asked him how to get rid ofthe Union.As to the evidence regarding unidentified personsasking how the employees could get rid of the Union,that evidence cannot form the basis for objective consid-erations. In the first place that testimony is not credible.Icannot credit that Administrator Ullery would beunable to identify a single complaining employee, if em-ployees were regularly voicing the same request in meet-ingsfrom January through July 1986. Employees thattestified disputed that those questions were asked.Secondly, such testimony, if credited, would not showthat unit employees or employees in addition to thosenamed inother testimony, were asking to get rid of theUnion. Only 140 to 150 of the total employee comple-ment of 200 employees are in the bargaining unit. By herbeing unable to identify questioning employees, Adminis-tratorUllery could not establish that the employee oremployees were in the bargainingunit.Additionally,Ullery could not establish that the employee was notalways the same person, and that that person was notone of the employees identified as complaining about theUnion to Susan Morganeli or William Bunton.Addition-ally, that type of testimony provides insurance againstfullcross-examination and rebuttal. The alleged com-plaining employee cannot be identified and questioned. Ifthat type of testimony was routinely accepted as proba-tive, it would open an avenue for false testimony.Respondent's evidence was unrebutted and is creditedin the following respects.Susan Morganeli testified that she was questioned byemployee Trudy Calhoun duringan in-servicemeeting inthe spring of 1986. Calhoun asked what could be done toget rid of the Union. Morganeli testified that some of thenursing assistants stayed over "to reinforce the questionas far as what cold be done." Morganeli identified two ofthose employees as being Carol Pinner and Meg Hutch-ins.SupervisorWilliamBunton testified that employeeTom Rivers asked him how to get rid of the Union.Bunton also testified that employees Gregory Becton andKenny Young asked him how they could stop theirunion dues deductions from being taken out of their pay-check every 2 weeks.' Bunton testified that he over-heard other employees talking about getting rid of theUnion. Bunton testified that he recalled the names of twoemployees who were involved in those conversations asbeing Inez Blance andClarence Macklin.INeither Becton nor Young indicated a desire to get rid of the Union261Additionally, Judy Ullery and Jimmy Crowe testifiedabout an employeemeetingon 11 August 1986. At thatmeeting Respondent announced to the employees that ithad purchased the Raleigh, Tennesseenursinghome. Ac-cording to Crowe someone2 asked Respondent's regionalvice president,Dick Ebersol, "Does this mean we nolonger havea union."Crowe testified that Ebersol re-plied, "to my knowledge, we don't." According to bothCrowe and Ullery, the employees applauded Elbersol'sreply.In rebuttal the General Counsel called Brenda Young,SharonNash, Jessie Jackson, Clementine Posey, andMarjorieFulton.All those employees agreed withCrowe and Ullery that someone did ask Ebersol aboutthe Union. However, those employees testified that otherstatements were made in support of the Union, and alltestified that no one applauded Ebersol's remarks.Regarding the 11 August meeting, Brenda Young,who has been an employee at the Raleigh Nursing Homefor 6 years, agreed with Crowe and Ullery that an em-ployee asked Dick Ebersol if therewas still a union inthe facility. Young also agreed with Crowe's recollectionof Ebersol's response. However, Young testified that theemployees did not applaud. According to Young themeeting broke up because state inspectors arrived to in-spect the nursing home.Sharon Nash, a former employee,3 testified that sheheard an employee ask if union dues were "going to stillbe taken out of their checks." However, in disagreementwith Crowe and Ullery, Nash testified that employeesdid not applaud.Jesse Jackson recalled an employee asking Ebersol"was there a union in the facility." Jackson testified thatafter Ebersol replied the "building was union free," em-ployee Marjorie Fulton asked "why are you still takingunion dues if there is not a union." Ebersol replied thatwould be taken care of. Jackson testified that she spokeup and said there was a Union in the facility.Jacksontestified that the employees did not applaud.Clementine Posey, who has been employed at Re-spondent's nursing home for 3 years,testified in accordwith the testimony of Jessie Jackson except Posey re-called it was Marjorie Fulton who said there is a unionin the building. Posey testified that the employees didnot applaud, rather they "looked at each other in shockbecause everybody thought there was a union."Majorie Fulton,who has worked at Respondent'snursing home for 2 years, testified in accord with the tes-timony of Clementine Posey. Fulton testified that therewas not a clapping of hands.Iam convinced from the testimony of Fulton, Posey,Jackson, Nash, and Young that there was not applausefrom a noticeable number of employees following Eber-S2AS in earlier testimony.Respondent's witnesses were unable to identi-fy the questioning employee However, in this one instance the testimonywas corroborated by several witnesses called by the General Counsel." Respondent argues that Nash and Jessie Jackson should be discredit-ed since both were discharged by Respondent and were therefore biasedHowever,the General Counsel introduced an affidavit from Sharon Nashshowing that She gave similar testimony before her discharge(see FRE801 (d)(1)) I find that neither Nash nor Jackson was impeached Theirtestimony is in accord with other evidence that I credit 262DECISIONS OF THENATIONALLABOR RELATIONS BOARDsol's comments that there was no union.Respondent pro-duced no nonsupervisory employees to support the con-tention that the employees applauded.The above-men-tioned witnesses called by the General Counsel,and es-pecially employees Posey and Jackson,impressedmewith their demeanor.Posey and Jackson demonstrated abetter recollection of the details of the 11 August meet-ing than either Judy Ullery or Jimmy Crowe.III.CONCLUSIONSIn situations when a union is the certified bargainingrepresentative there exists a presumption of continuingmajoritystatus.Similarly, when a union has a collective-bargaining agreement, thereis a presumption of continu-ing majority status even after the contract expires.WilderConstruction,276 NLRB 977 (1985).When asuccessorship is established,there is a pre-sumption of continuingmajoritysupport.NLRB v. BurnsSecurity Services,406 U.S. 272 (1972);Redok Enterprises,277NLRB 1010 (1985);Royal Vending Services, 275NLRB 1222 (1985).In all the above-mentioned situations,an employermay overcome the presumptionsby showing that either(1) the union has lost its majority supportor (2) the em-ployerhas a reasonabledoubt,basedon objectiveconsid-erations,that theunion has majority support.In thiscase, there was no evidence showing thatthe Union hadactually lost majority support.Respondentofferedevidencethat it withdrewrecogni-tionon thebasis of a reasonablybased doubt of theUnion's continuedmajority support. To pervailin its de-fenseRespondent has the burdenof provingthat itsdoubtwas reasonably based,by establishing that thedoubt wasgroundedin objectiveconsiderations.WilderConstruction,supra.Those objectiveconsiderations must rely, in the finalanalysis, on facts showing that the unit employees reject-ed the Union(Wilder Construction,supra),or alternative-ly, that the Union has abandoned the unit.As shownabove, the credited evidence showsthat theUnion didnot abandonthe unit byinactivity.Here, the outstandingquerymust deal with whetherRespondent was led to believe that the employees reject-ed the Union.By taking thecreditedevidence in the light most fa-vorableto Respondent, the record shows thefollowing:Three employees, Trudy Calhoun,Carol Pinner, andMeg Hutchins,may have demonstrated to Susan Mor-ganeli thattheywanted towithdraw from the Union. Atmost,five otheremployees expressed to William Buntonthat theywanted towithdraw from the Union.4 Theabove facts show thatonly 8 employees,at the most, in aunitof 140 or more,wanted to get ridof the Union.Regardingthe 11 August1986 meeting,the creditedevidenceshows onlythat an employee asked if theUnioncontinued to represent the unit employees. JimmyCrowe'stestimonyshowsthat an unidentified employeeasked,"Does this mean that we no longer have aUnion."4 As shown above, however, two of the five only requestedof Buntoninformationon how to rescind their dues deductionAs shown above, I reject Crowe's testimony that 60 to70 percent of the employeesapplauded.Even ifcredited,however,that testimony would not establish a reasonablebasis for believing that the Union did not maintain ma-joritysupport.Testimony fromAdministrator JudyUllery establishedthat about50 to 60 ofRespondent'semployees were not in the bargaining unit.The evidencedid notshow how manyof the employees at the 11August meetingweremembers of the bargaining unit.Therefore,Respondent failed to show that any 60 per-centof the employeesat the meeting necessarily consti-tutedover 50 percentof the unit employees.Ullery testi-fied therewere about140 to150 employees in the unit.Respondent's evidenceshows that there wereat least 100employeesat the11August meeting.If 60 of those werenonunion employees,it is apparent that a possibility ex-isted that only nonunit employees applauded.Although theabove analysis results in what may be anunlikely scenario,it is important to keep several thoughtsinmind.It is Respondent's burden toshow thatithad anobjective belief thatthe unit employees in substantialnumbers expressed a desire to get ridof the Union. Thatbeliefmustbe shown to be based on objective factors.With that burdeninmind,it is necessary to analyze theevidence in a critical light inorder to consider the objec-tivity ofthe evidence.Icannot conclude,for example,that a questionof whether the Unioncontinues to repre-sent the employees shows that the questioning employeeisopposedto the Union. Moreover,Icannot conclude,for example,that applause in a room that included unitand nonunit employees represents the desires of unit em-ployees, absent some proof that applauding unit employ-ees constituted a substantial portionof the totalbargain-ing unit.The recordcontainsno such proof.SeeThomasIndustries,supra.The creditedevidence shows that,atmost,only 8 em-ployees out of a unit exceeding 140 expressed a desire toget ridof the Union.At least one other employee ques-tioned whetherthey werestill representedby the UnionafterRespondent purchased the nursing home.However,that employee did not express a desire to get rid of theUnion.On the basis of that evidence it is clear, and Ifind,that Respondent did not have a reasonable basis todoubt the Union'smajority status in August 1986.A. RefusaltoConsider the Gaither GrievanceAs shown above, Respondent advised the Union on 29October 1986 that it would not accept the Union's griev-ance regarding Paula Gaither.Respondent based thataction on its "good-faith doubt that(the Union contin-ued) to represent our employees."Because of my findings that Respondent violated Sec-tion 8(a)(1) and (5) by refusing to recognize the Union inAugust 1986, it follows that Respondent had a continu-ing duty to bargain in good faith in October 1986.Before August 1986 Respondent and the Union had anestablished procedure to process grievances.That proce-dure is outlined in the collective-bargaining agreement,which is in evidence.AfterRespondent took over thenursing home on 1 August 1986 it made only twochanges in the employees' terms and conditions of em- HILLHAVEN CORP.ployment.Those changes involved insurance and mealsfor employees.No change was ever announced,and theevidence does not show that Respondent instituted anychanges in the grievance procedure.Since Respondent did not change the grievance proce-dure at a time before it began operations with a full com-plement of employees,its subsequent refusal to processthe grievance because it had illegally withdrawn recogni-tion also constitutes a violation of Section 8(a)(1) and (5).Turnbull Enterprises,259 NLRB 934 (1982).1.The March 11, 1987 speechAfter the first day of hearing,Administrator JudyUllery returned to the nursing home and addressed theemployees.Ullery admittedly spoke to the employees re-garding their efforts to organize for the Union.The Gen-eral Counsel alleges that that speech violated the Act asfollows:Informed its employees that the Union caused em-ployees benefits to be eliminated and threatened toeliminate its employees benefits.The GeneralCounsel called five witnesses, all ofwhom wereemployed byRespondent on 11 March 1987to testifyregardingJudy Ullery's speech.Former employee DelorisWoodstestifiedthat Ullerytold the employees some of the disadvantages of havingthe Union,that"some of our benefits would be takenaway fromus."AnnieGrayand Anita Parnell testifiedabout the March 11 speech,but Gray'sand Parnell's tes-timonies did not include anything about benefits beingtaken away.BettyMcClure recalledthatUllery askedthe employeesif they couldrecall"when the benefits[were] taken away."McClure said Ullerytold them thebenefits were taken away becauseof the Union.BarbaraWalker recalledthat Ullerytold the employees that theUnion they had before had taken away"someof our va-cation benefits and insurance benefits."Judy Ullerytestified as follows regarding her com-ments about loss of benefits:Q. Now,at the meeting you said you told theemployees about benefits being lost in the past. Isn'tita fact that you told them that benefits could belost again if the Union comes back in?A. I did not say that.All I said-because I knewthat I would have to answerfor what Isaid-wasthat my experience has been in the past,that this iswhat has happened. I did not say this is what wouldhappen in the future, no.Q. Your experience had been in the past, that em-ployees would lose benefits if the Union came in?A. My experience had been in the past,from theUnion negotiations that I had been in attheGer-mantown facility, and I always used the German-town facility,because I was in on every negotiationat that time-I said that,yes, indeed, they did losebenefits,and they did.Respondent also called Assistant Director of NursingRuth Landers regardingUllery's speech:263Q. Do you have any recall of any statements thatemployees had lost benefits at Germantown?A. No, sir,Ido not.We did havethe statementthat they did lose their insurance benefits.2.AnalysisThe bulkof the testimony illustrates that Ullery's re-marks included comments that employees had lost bene-fits in the past because of the Union.I am convinced thatUllerydid not specifically threaten that benefits wouldbe taken away.Only DelorisWoods recalls such athreat.The General Counsel'switnesses,McClure andWalker, agreed with Ullery and Landers that Ullerymentioned only that benefits had been lost in the past.a.Solicited employees to repudiate their unionmembership and supportDeloris Woods testified:A. Well, [Ullery]said thatif anybodyhad signedforms, that she suggests that we get them,and tearthem up,and if we had a friend,or knowed ofanyone that had signed, to talk to them.Q. Okay.Did she say what kind of a form?A.Well, shewas talking about the Union slip,the form for the Union.Annie Graytestified:Q. Wouldyou tell us what Ms.Ullery-what yourecallMs.Ullerysaying at this meeting?A. Thatshe knew about some employees passingaround some slips of paper concerningthe Union,and that theyneedto thinktwicebefore joining theUnion.Betty McClure recalled:Q.Would youtelluswhat youremember Ms.Ullery sayingat this meeting?A.Well, shestarted out saying that the reasonwe wasn'tgetting-wasn'tgetting any nickel raiseswas becauseof the Union. Thenshe said,for thoseof usthat had friends,that we ought to talk to themabout theUnion. Tell them that the Union, youknow,wasn't no good,and that we'd better get out.Barbara Walker testified:Q. Now, would you tell us what yourememberMs. Ullerysaying during that meeting?A. Shesaid that it wasokay, for her lawyer-herlawyersaid it wasokay for herto give that meet-ing, and she said that she had heardthat there was aPetitiongoing around,thatsomebodyhad signed upfor the Union,and if we had signed up,she wouldlike for us to take ourname offof the Petition.Anita Parnell stated:Q.Would youtelluswhat you remember Ms.Ullerysaying during that meeting? 264DECISIONS OF THENATIONALLABOR RELATIONS BOARDA. I don't remember much, but I know-I knowthat she said that whoever was in the Union, it wasbest for them to get out of the Union, stuff. Itwasn't very much that I remember though, becauseI really wasn'tpaying no attention.Q. Didshe say how long the freeze would be?A. She said it would take approximately a year,like it did last time.Regarding the unfair labor practices and raises, Graytestified:AssistantAdministrator Brenda Howell testified thatJudy Ullery did not tell the employees that she wouldlike them to get out of the Union. However, Judy Ulleryadmitted that she did ask the employees to take theirnames off the petition:Q. Did you tell the employees not to-tell theemployees to take their names off the Petition, orany card if they had signed?A. I did. They asked me if they had signed it,and if they did not mean to sign it, and my sugges-tionwas for them to call the Union,and see ifthere'sany way they could have their name re-moved.That's the ones that called me and asked meabout it.3.AnalysisAlthough it is not absolutely clear from Ullery's testi-mony whether she asked employees to remove theirnames from the union petition while speaking to the em-ployees on 11 March,I am convinced from her testimo-ny and from the testimony mentioned above that Ullerydid make that request during her 11 March speech. Ul-lery's testimony was in the context of a chain of ques-tions regarding her 11 March speech and she did not saythat those comments were not included in that meeting.Informed employees that wage increases would befrozen and that the employees had not received awage increase because of unfair labor practices filedwith the board.Regarding wage increases,Deloris Woods testified:Q. Do you remember anything being said aboutraises?A. Oh, yes. She said that the reason why wehaven't gotten our nickel raise was because somegirl had filed charges against the company.Q. And was any question ask about the raise?A. Yeah.Itwas some girl there,and she askedabout, you know, was that the reason why wewasn'tgetting our nickel raise,because of this girlwho had filed charges against the company. Shereally didn't answer her, you know, didn't give heran answer to the question.Annie Gray:Q. Didshe say anything else?A. Yes.She stated that the last time the Unionwas in,that they put a freeze on the wages, andwhatever else that was concerning the Union, and itput a stop on things for about a year,and that if theUnioncame intoforce,that it would put a freeze onthe raise you're supposed to get annually,for youryear to year.Q. Did she say anything about the unfair laborpractice charge, and the raises?A. I can't remember,because I wasn'tpaying toomuch attention to her.Betty McClure recalled:Q. Do youremember anything else she said?A. And she said thatthe reason we wasn't get-tingthe nickelraiseswas becauseof the Union, be-causethey had, you know, had everything at astandstill.BarbaraWalker:Q. Did she say anything else aboutawage in-crease?A. She said that we wouldn'tget a increase inpay, because of the lawsuit that they had going, andthat itwould take a whole year before-if theUnion came in, it would be a whole year, and thenthey had to sit down, and decide the benefits andeverything. It would be a whole year before we'dget any benefitsand raises.Anita Parnell:Q. Did she say anything else about the Union?A. No. She said that if they did get a Union up inthere, it would be on a freeze for a whole year.Q. Didshe say what would be on a freeze?A. No, she didn't say. She just said everythingwould be on a freeze,but I don'tremember if shesaid nothing.Respondent's AdministratorJudy Ullerytestified:Q. By Mr.Nadworny:Did you make any state-mentsto employees that they would lose any wageincreases,that they presently had?A. Absolutely not.Q. Did you say anything to employees, concern-ingwhat would happen during negotiations for acontract?A. I don't remember.Later, oncross-examination,Ullery testified:Q. Now, you testified that you told the employ-ees that the unfair labor practices-Well, I'm sorry,letme ask you again. What did you say about theunfair labor practices?A. I told them, when they asked about themoney, that at this point we were following thecontract,because an employee from the kitchen hadfiled a grievance, and the Union-we had refused to HILLHAVEN CORP.hear the grievance,and the Union had filed theunfair labor practice.Q. And I believe,you testified you told the em-ployees you were following the contract withregard to the raises?A. That's right.However, Assistant Administrator Brenda Howell tes-tified regarding Ullery's 11 March address:Q.Did she say anything to them about wagesbeing frozen?A. There were some questions from the floor,about 90 day increases, and she addressed it, thateverything had been frozen, and would remainunder the contract until the NLRB hearing was set-tled-the charges were settled.Q.Did employees ask about the five cent in-crease?A. No. They asked about a 90 day increase,which was not in their present contract.Q. Did she ask them or tell them, that it could bea year without increases, or changes?A. She told them if there was another Unionelection, elections could go on or the negotiationscould go on for a period of a year, which she hadseen that happen.Q. Did she say that that had happened in thepast?A. Yes.Assistant Director of Nursing Landers testified:Q. Now, when Ms. Ullery talked aobut the Ger-mantown facility, and what happened at that facili-ty, exactly what did she say happened at that facili-ty?A. She only referred to the length of negotia-tions, thatwages were frozen during that period,and that if anyone-she also encouraged anyone ifthey had any questions, they might talk to some ofthe employees that were at Germantown, at thattime. Some that joined, and some that did not join.4.AnalysisAlthough the above-mentioned testimony illustratesconfusion, I am convinced that Judy Ullery did warn theemployees that dealing with the Union would result inprotracted negotiations, which in the past had lasted fora year, and that wages would be frozen during that time.Ifind the evidence unconvincing that Ullery threatenedthe employees that they had lost a wage increase becauseof unfair labor practice charges.William Bunton: Two former employees testified aboutconversationswithWilliam Bunton. Bunton, like JudyUllery, had testified in the 11 March hearing.Annie Gray testified that a day or so after the 11March hearing she talked with Supervisor Bunton in thedining room. Only the two of them were involved inthat conversation:Q. And would you tell us whatMr. Bunton saidto you during that meeting?265A. He came to me, and said that Martha Ryan,he had asked Martha Ryan if she was going to jointhe Union, and she said that, no, she wasn't going tojoin it, and he asked me if I was going to join theUnion, and I told him, No.Q. Now, before Mr. Bunton asked you that ques-tion,had you ever told him anything about yourfeelings toward the Union?A. No.Barbara McClure recalled talking with Bunton in thebreakroom on 13 March. Only McClure and Buntonwere present:Q. Tell uswhat Mr.Bunton said to you?A. Well, hecame in while I was smoking a ciga-rette,he lit up him a cigarette,and he asked me,you know,did I join theUnion,so I told him, No.So, then he said, have I thought about it,or have Ibeen thinking about it, so I told him,you know, Ididn'ttellhim nothing.So then he said,well, Iwould joinmyself,but because,you know, Icouldn't,because of hisjob. So,then he asked-then he said,well-So then I told him that I had,you know,I had thought about it, so then he said,you know thatifMs.Ulleryfinds out,you know,about those thatjoin the Union,that she was goingto get ridof them.So, then I told him, I said, well,I feel she shouldn'tfire nobodybeccausethey joinsomeUnion,and if she's going, you know,to fireme, she'd betterfireme for a reason,and not be-cause,you know,I joined someUnion.So then hesaid,well, she'llfind out,and then he also said, andthat's not hardfor her to do.Bunton denied talking with either Gray or McClureabout the Union.Bunton's testimony regarding the alleged conversa-tionswith Gray and McClure appears to conflict withtestimony he gave on 11 March. On 27 May whenBunton was trying to minimize his contacts with employ-ees to show that he did not make violative comments hetestified:Q. ButImean,you do sit in the breakroom fromtime to time?A. No, I always sit in the dining roomQ. You never sit in the breakroom?A. No, not really. Sometimes I'll go in there toeatmy lunch, but there would be, you know, aroom full of employees, or I might eat it in thedining room.Q. But you do go in and talk to the employees inthe breakroom, don't you?A. I go inside, but I really don't talk to many em-ployees there, unless they're working under my su-pervision.Q. You've never talked to an employee in thebreakroom?A. Yeah, I've talked to employees.Q. You've talked to employees about the Union,haven't you? 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. No, I have not.Q. Employees have asked you questions aboutthe Union, haven't they?A. No, sir. They have not.Q. Employees have never asked you a questionabout the Union?A. No, sir. Excuse me, yes, one of my housekeep-ers did,but I told him that I couldn't-you know,that he would have to talk to Ms. Ullery about theUnion.Any questions regarding the Union, theywould have to go talk to her.Q. And that was the only time?A.That was the only time that anyone everasked me concerningthe Union.Q. Thatone single time?A. That I recall, sir.On 11 March, however, when Bunton was trying toestablish that he had contacts with employees to showthat he had knowledge about employee efforts to get ridof the Union,Bunton testified thathe would be in thebreakroom"takingmy break or smoking a cigarette"when he would overhear employees,in and out of hisdepartment,discussing getting rid of the Union. Addi-tionally, on that occasion Buntonrecalled several conver-sations with employees about the Union.On 27 May he tes-tifiedhe never had but one conversation with an em-ployee about the Union.Bunton'sconflicting testimonyconvincesme that he cannot be believed.Iwas im-pressedwith the demeanor of Annie Gray and BettyMcClure. Both appeared to testify truthfully. I credittheir testimony.Ifind that their testimony establishes il-legal interrogation and a threat of discharge.5.ConclusionsAs shown above, on or before March 1987 Respond-ent had an obligation to recognize the Union as bargain-ing representative for itsunitemployees. Once the Unionbecomes exclusive bargaining representative it is incum-bent on an employer to avoid acting to undermine theUnion. Obviously, an atmosphere of good-faith collectivebargaining is impossible when the employer is workingto undermine the Union.In the instant situation Respondent obviously hoped toprevail in the allegation that it illegally withdrew recog-nition from the Union. If Respondent had been successfulthen the Ullery address on 11 March to employeeswould be considered in light of Section 8(a)(1) alone.However, as found on 11 March Respondent was obli-gated to recognize the Union and to avoid taking actionsto undermine the Union in violation of Section8(a)(1)and (5).Against that background it is apparent that Respond-ent, by Bunton threatening its employees with dischargefor supporting the Union and by interrogating employeesabout union activity(Baton Rouge General Hospital,283NLRB 192 (1987), and by Judy Ullery informing its em-ployees that benefits were lost in the past because of theUnion, asking its employees to remove their names fromthe union petition, and informing its employees thatwage increases would be frozen for up to a year if Re-spondent negotiated with the Union, attempted to under-minethe Unionin violationof Section8(a)(1) and (5) ofthe Act.Bay Area-Los Angeles Express,275 NLRB 1063(1985);MarriottCorp.,258NLRB 755 (1981);HedayaBros., Inc.,277 NLRB 309 (1985).CONCLUSIONS OF LAW1.Respondent Hillhaven Corporation is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.General Drivers,Salesmen,Warehousemen'sLocal984, AFL-CIO, an affiliate of International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3.From 1 August 1986,the Union was, and has beenat all times since, the exclusive bargaining representativeof Respondent'semployees in the bargaining unit de-scribed below, within the meaning of Section 9(b) of theAct. The appropriatebargaining unit isAll full-time and permanent part-time nurses' aides,housekeeping employees,dietary employees, andlaundry employees employed at the Respondent'sCare Inn Raleigh,Tennessee location,excluding allother employees including nurses,office clericals,professional employees,guards and supervisors asdefined in the Act.4.Respondent,by refusing to recognize and bargainwith the Union since 26 August 1986, by refusing to con-sider and discuss grievances since 22October 1986, byasking its employees to remove their names from theUnion'spetition,by telling its employees that benefitswere lost in the past because of the Union,by threaten-ing its employees with discharge for supporting theUnion,by interrogating its employees about the Union,and by informing its employees that wage increaseswould be frozen for up to a year if Respondent negotiat-ed with the Union violated Section 8(a)(5) and(1) of theAct.5.The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of theAct, Ishall recommend that Respondent be or-dered to cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies ofthe Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed55 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,thefindings,conclusions, and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. HILLHAVEN CORP.ORDERThe Respondent, Hillhaven Corporation,Memphis,Tennessee,itsofficers,agents, successors,and assigns,shall1.Ceaseand desist from(a)Refusing to recognize and bargain on request withGeneral Drivers,Salesmen,Warehousemen'sLocal 984,AFL-CIO,an affiliate of InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, inderogation to its bargaining obligation im-posed by the Act.(b) Refusingto considerand process grievances.(c) Informing its employeesthat benefitswere lost inthe past becauseof the Union,asking its employees toremove their namesfroma union petition,threatening itsemployeeswith discharge for supporting the Union, in-terrogating its employeesabout the Union, and by in-forming its employees that wage increaseswould befrozen for up to a yearifRespondent negotiatedwith theUnion.(d) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take the following affirmativeaction designed to ef-fectuatethe policies of the Act.(a)On request, bargaincollectivelywith the above-namedUnionas exclusive bargaining representative of all267the employees in the aforesaid appropriate unit,with re-spect to rates of pay, wages,hours of employment, andother terms and conditions of employment and, if anagreement is reached,embody such understanding in asigned agreement.(b) On request process a grievance regarding employeePaula Gaither, which it refused to process on 29 October1986.(c) Post at its Care Inn Raleigh Nursing Home, copiesof the attached notice marked "Appendix."6Copies ofthe notice,on forms provided by the Regional DirectorforRegion 26, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of thisOrderwhat steps the Re-spondent has taken to comply.a If this Order is enforced by a judgment of a United State% court ofappeals,the word% in the notice reading"Posted by Order of the Nation-alLabor Relations Board"%hall read"Potited Pursuant to a Judgment ofthe United State% Court of Appeals Enforcing an Order of the NationalLabor Relations Board."